DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti et al US Patent Pub. 2008/0306324A1.
	Bonutti et al discloses a magnetic prosthetic system comprising: a first prosthetic component configured to be embedded in vivo within a first bone; and a second prosthetic component configured to be embedded in vivo within a second bone and positioned to co-act with the first prosthetic component; wherein the first and second bones cooperate to define an articulating joint to be repaired; wherein, when the first and second prosthetic components are embedded in vivo in the first and second bones, respectively, portions of the first and second bones reside within a distance defined between the first and second prosthetic components; wherein the first prosthetic component and the second prosthetic component each, respectively, comprise one of a pair of correlated magnet arrays; and wherein the pair of correlated magnet arrays is programmed to repel with a first prescribed force when the distance is at, or within, a predefined engagement distance and attract with a second prescribed force when the distance is larger than the predefined engagement distance.  See Fig. 6 and paragraphs 95 and 96.
	Regarding claim 10, the “magnetic particles” have been interpreted broadly.  One particle can be interpreted as a block magnet, etc..  Therefore, the Bonutti et al reference reads on the claimed subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti et al US Patent Pub. 2008/0306324A1.
Bonutti et al disclose the invention substantially as claimed.  However, Bonutti et al is silent regarding the smooth transitions between strong and weak magnetism.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to smooth the transition between strong and weak magnetism because Applicant has not disclosed that the transition of the polarity of the prosthetic components provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Bonutti et al arrangement because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the Bonutti et al reference to obtain the invention as specified in claim 11.

Terminal Disclaimer
The terminal disclaimer filed on 5/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,507,111 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/3/22